          Case 1:20-cv-01276-NONE-SAB Document 4 Filed 09/09/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TINA RAMIREZ,                                       Case No. 1:20-cv-01276-SAB

12                  Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING DENYING
13          v.                                           PLAINTIFF’S APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS AND
14   COMMISSIONER OF SOCIAL SECURITY,                    DIRECTING CLERK OF THE COURT TO
                                                         RANDOMLY ASSIGN MATTER TO
15                  Defendant.                           DISTRICT JUDGE

16                                                       (ECF Nos. 2)

17                                                       OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
18

19          On September 9, 2020, Tina Ramirez (“Plaintiff”) filed the complaint in this action

20 seeking judicial review of the final decision of Defendant Commissioner of Social Security

21 (“Defendant”) denying her application for benefits under the Social Security Act. (ECF No. 1.)

22 Plaintiff also filed an application to proceed in forma pauperis without prepayment of the filing

23 fee on the same day. (ECF No. 2.) The Court has reviewed Plaintiff’s application to proceed in

24 forma pauperis and finds that Plaintiff is not entitled to proceed without prepayment of fees in

25 this action. (ECF No. 3.)

26          In order to proceed in court without prepayment of the filing fee, Plaintiff must submit an

27 affidavit demonstrating that she “is unable to pay such fees or give security therefor.” 28 U.S.C.

28 § 1915(a)(1). The right to proceed without prepayment of fees in a civil case is a privilege and

                                                     1
           Case 1:20-cv-01276-NONE-SAB Document 4 Filed 09/09/20 Page 2 of 3


 1 not a right. Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.

 2 194, 198 n.2 (1993); Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“permission to

 3 proceed in forma pauperis is itself a matter of privilege and not right; denial of in forma pauperis

 4 status does not violate the applicant’s right to due process”). A plaintiff need not be absolutely

 5 destitute to proceed in forma pauperis and the application is sufficient if it states that due to her

 6 poverty she is unable to pay the costs and still be able to provide himself and his dependents with

 7 the necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

 8 Whether to grant or deny an application to proceed without prepayment of fees is an exercise of

 9 the district court’s discretion. Escobedo v. Applebees, 787 F.3d 1226, 1236 (9th Cir. 2015).

10          In assessing whether a certain income level meets the poverty threshold under Section

11 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

12 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

13 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL

14 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein).

15          Plaintiff’s application states that she receives $181.00 per month in food stamps,

16 $1,200.00 per month in worker’s compensation benefits, and $724.00 per month ($181 per week)

17 in child support for a monthly income of $2,105.00. Plaintiff’s yearly income is therefore

18 roughly $25,260.00. Plaintiff states that she has two children who are dependent on her for

19 support. The 2020 Poverty Guidelines for the 48 contiguous states for a household of three is
20 $21,720.00.     2020 Poverty Guidelines, https://aspe.hhs.gov/poverty-guidelines (last visited

21 September 9, 2020). Plaintiff’s income is well above the poverty level for a family of three.

22 Further, Plaintiff has $1,250.00 in savings demonstrating that she has the ability to pay the filing

23 fee without depriving her family of the necessities of life. Based on the information provided,

24 the Court finds that Plaintiff has the ability to pay the filing fee and is not entitled to proceed

25 without prepayment of fees in this action.

26          Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s application to

27 proceed without prepayment of fees be denied and Plaintiff be ordered to pay the $400.00 filing

28 fee in this action.

                                                     2
          Case 1:20-cv-01276-NONE-SAB Document 4 Filed 09/09/20 Page 3 of 3


 1          The Clerk of the Court is HEREBY DIRECTED to randomly assign this action to a

 2 district judge.

 3          This findings and recommendations is submitted to the district judge assigned to this

 4 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen

 5 (14) days of service of this recommendation, Plaintiff may file written objections to this findings

 6 and recommendations with the court. Such a document should be captioned “Objections to

 7 Magistrate Judge’s Findings and Recommendations.”            The district judge will review the

 8 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C).

 9 Plaintiff is advised that failure to file objections within the specified time may result in the

10 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

11 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14 Dated:     September 9, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    3
